          Case 3:19-cr-00032-MMD-CLB Document 109 Filed 08/12/20 Page 1 of 4



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:19-CR-032-MMD-CLB

 9                 Plaintiff,                       Preliminary Order of Forfeiture

10          v.

11 DANIEL MEDIANO,

12                 Defendant.

13         This Court finds Daniel Mediano pled guilty to Count One of a One-Count Criminal
14 Superseding Information charging him with possession with intent to distribute a controlled

15 substance in violation of 21 U.S.C. § 841(a)(1). Criminal Superseding Information, ECF

16 No.102
       __; Change of Plea, ECF No.105                           99
                                   __; Plea Agreement, ECF No. __.
17         This Court finds Daniel Mediano agreed to the forfeiture of the property set forth in
18 the Plea Agreement and the Forfeiture Allegation of the Criminal Superseding Information.

19 Criminal Superseding Information, ECF No. 102
                                             __; Change of Plea, ECF No. 105
                                                                         __; Plea
                      109
20 Agreement, ECF No. __.

21         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
22 States of America has shown the requisite nexus between property set forth in the Plea

23 Agreement and the Forfeiture Allegation of the Criminal Superseding Information and the

24 offense to which Daniel Mediano pled guilty.

25         The following property is (1) any firearm or ammunition involved in or used in any
26 violation of any other criminal law of the United States, 21 U.S.C. § 841(a)(1) ; (2) any

27 property, real or personal, which constitutes or is derived from proceeds traceable to a

28 violation of 21 U.S.C. § 841(a)(1), a specified unlawful activity as defined in 18 U.S.C. §§
          Case 3:19-cr-00032-MMD-CLB Document 109 Filed 08/12/20 Page 2 of 4



 1   1956(c)(7)(A) and 1961(1)(D), or a conspiracy to commit such offense; (3) any property

 2   constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of

 3   violations of 21 U.S.C. § 841(a)(1); (4) any property used, or intended to be used, in any

 4   manner or part, to commit, or to facilitate the commission of 21 U.S.C. § 841(a)(1); (5) all

 5   moneys, negotiable instruments, securities, or other things of value furnished or intended to

 6   be furnished in exchange for a controlled substance or listed chemical in violation of 21

 7   U.S.C. § 841(a)(1), all proceeds traceable to such an exchange, and all moneys, negotiable

 8   instruments, and securities used or intended to be used to facilitate any violation of 21

 9   U.S.C. § 841(a)(1); and (6) any firearm used or intended to be used to facilitate the

10   transportation, sale, receipt, possession, or concealment of property in violation of 21

11   U.S.C. §§ 841(a)(1) and 846 and any proceeds traceable to such property, and is subject to

12   forfeiture pursuant to 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c); 18 U.S.C. §

13   981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2); 21

14   U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c); 21 U.S.C. § 881(a)(11) with 28 U.S.C. §

15   2461(c); and 21 U.S.C. § 853(p):

16                    1. $2,880 in US currency;

17                    2. Glock, Model 42, semi-automatic pistol bearing serial number ACPU614;

18                    3. Kel-Tec, 9mm, semi-automatic pistol bearing serial number AA1T31; and

19                    4. any and all compatible ammunition

20   (all of which constitutes property).

21          This Court finds that on the government’s motion, the court may at any time enter

22   an order of forfeiture or amend an existing order of forfeiture to include subsequently

23   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

24   32.2(b)(2)(C).

25          This Court finds the United States of America is now entitled to, and should, reduce

26   the aforementioned property to the possession of the United States of America.

27          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

28   DECREED that the United States of America should seize the aforementioned property.
                                              2
           Case 3:19-cr-00032-MMD-CLB Document 109 Filed 08/12/20 Page 3 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

 2   rights, ownership rights, and all rights, titles, and interests of Daniel Mediano in the

 3   aforementioned property are forfeited and are vested in the United States of America and

 4   shall be safely held by the United States of America until further order of the Court.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

 6   of America shall publish for at least thirty (30) consecutive days on the official internet

 7   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

 8   describe the forfeited property, state the time under the applicable statute when a petition

 9   contesting the forfeiture must be filed, and state the name and contact information for the

10   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

11   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

12   the government may instead serve every person reasonably identified as a potential claimant

13   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

14   Rule G(4)(a)(i)(A).

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

16   or entity who claims an interest in the aforementioned property must file a petition for a

17   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

18   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

19   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

20   right, title, or interest in the forfeited property and any additional facts supporting the

21   petitioner’s petition and the relief sought.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

23   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

24   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

25   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

26   after the first day of the publication on the official internet government forfeiture site,

27   www.forfeiture.gov.

28   ///
                                                      3
          Case 3:19-cr-00032-MMD-CLB Document 109 Filed 08/12/20 Page 4 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 2   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 3   Attorney’s Office at the following address at the time of filing:

 4                 Daniel D. Hollingsworth
                   Assistant United States Attorney
 5                 James A. Blum
                   Assistant United States Attorney
 6                 501 Las Vegas Boulevard South, Suite 1100
                   Las Vegas, Nevada 89101.
 7

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

 9   described herein need not be published in the event a Declaration of Forfeiture is issued by

10   the appropriate agency following publication of notice of seizure and intent to

11   administratively forfeit the above-described property.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

13   copies of this Order to all counsel of record.

14                 August 12
            DATED _____________________, 2020.

15

16

17                                               MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                      4
